 Case 19-30083           Doc 210         Filed 11/14/19 Entered 11/14/19 16:13:29      Desc Main
                                          Document Page 1 of 3

   FILED & JUDGMENT ENTERED
          Steven T. Salata


            November 14 2019


     Clerk, U.S. Bankruptcy Court
    Western District of North Carolina
                                                                        _____________________________
                                                                                 J. Craig Whitley
                                                                          United States Bankruptcy Judge




                  IN THE UNITED STATES BANKRUPTCY COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION

In re:

BALLANTYNE BRANDS, LLC,                                          Case Number 19-30083
a Delaware limited liability company,
                                                                       Chapter 11
                                                Debtor.          (Jointly Administered)
In re:

BALLANTYNE BRANDS, LLC,                                          Case Number 19-30084
a North Carolina limited liability company,
                                                                       Chapter 11
                                                Debtor.          (Jointly Administered)

  ORDER AWARDING FEES AND EXPENSES TO PEARCE LAW PLLC
FOR FINAL APPLICATION OF COMPENSATION AND REIMBURSEMENT
                       OF EXPENSES

         This matter came before the Court for hearing on November 12, 2019 and

previously on October 29, 2019 on the application of Pearce Law PLLC for the

allowance of final fees and expenses in these case, which application was filed on

October 3, 2019 [Doc. 194; the Application]. Before the hearing, the United States
 Case 19-30083       Doc 210     Filed 11/14/19 Entered 11/14/19 16:13:29        Desc Main
                                  Document Page 2 of 3



Bankruptcy Administrator had filed an objection to several time entries [Doc. 196;

the BA Objection]; and the Consolidated Debtor, joined in the BA Objection and

requested the production of certain documents [Doc. 197; the Consolidated Debtor

Objection].

       Present at the hearings were Bradley E. Pearce, on behalf of applicant Pearce

Law PLLC; Cole Hayes, on behalf of the Consolidated Debtor; and Alexandria Kenny,

on behalf of the United States Bankruptcy Administrator.

       At the hearing it was announced that all issues have been resolved, as set forth

in this Order

       WHEREFORE, IT IS HEREBY ORDERED that:

       A.       The Application, as revised, is GRANTED;

       B.       Subject to this Order, the BA Objection [Doc. 196] and the Consolidated Debtor

Objection [Doc. 197] are OVERRULED;

       C.       Pearce Law PLLC is granted fees in the amount of $19,988.00 and expenses in

the amount of $436.41, for a total of $20,424.41;

       D.       The Consolidated Debtors are authorized and empowered to take such steps

and perform such acts as may be necessary to implement and effectuate the terms of this

Order (provided, however, that the payment of the amounts awarded to Pearce Law PLLC in

this Order shall be without prejudice to the Consolidated Debtor’s right to subsequently bring

an avoidance action for a preference against Pearce Law PLLC);
 Case 19-30083      Doc 210    Filed 11/14/19 Entered 11/14/19 16:13:29      Desc Main
                                Document Page 3 of 3



       E.     This Court shall retain jurisdiction over any and all issues arising from or

related to the implementation and interpretation of this Order.

       SO ORDERED.



This Order has been signed                UNITED STATES BANKRUPTCY COURT
electronically. The Judge’s
signature and Court’s seal
appear at the top of the Order.
